PER CURIAM.
Appellant, William F. Sullivan, IV, as personal representative of the estate of Gonzalo Alarcon-Jara, seeks review of a summary final judgment entered in favor of appellees, Bergeron Construction Co., Inc. of Central Florida [“Bergeron”] and Charles Adkins, on their defense of workers’ compensation immunity. We conclude that summary judgment was premature because the record does *476not conclusively demonstrate that there is no material issue of fact concerning whether Bergeron provided a policy of workers’ compensation insurance to its statutory employees, including appellant’s decedent, and whether appellant’s decedent was a statutory employee of Bergeron at the time of the accident. We reverse the appealed summary final judgment and remand for further proceedings.
REVERSED and REMANDED.
GRIFFIN, C.J., and THOMPSON and ANTOON, JJ., concur.